Title: [Diary entry: 30 September 1788]
From: Washington, George
To: 

Tuesday the 30th. Thermometer at 70 in the Morng. 65 at Noon and 63 at Night. Cloudy Morning with the wind fresh from the Northward. Raining more or less all last Night. Rid to the Plantations at the Ferry, French’s & Dogue run. At the first—The Six plows were at Work and all the hands of both Plantations about the fodder which would be all down but not dry enough to secure to day. At Frenchs—The Plows and other force, were at the Ferry as above. At Dogue run—Seven plows were at Work. The other hands with those from Muddy hole were about the fodder which would be all down to day—but not got in. A Mr. Cary (who came here to enquire into his right to Lands under the claim of one Williams his father in law) dined here and returned to Alexandria afterwards.